                  Case 1:16-cv-09517-LAK-KHP Document 175 Filed 01/04/19 Page 1 of 1




                                                                                           PAUL F. KENEALLY, PARTNER
                                                     underberg & kessler lre               (s8s) 2s8-2882
                                                                                           pkeneally@underbergkessler.com


                                                        January 4,2019
            VIA ECF
            Hon. Katharine H. Parker
            United States Magistrate Judge
            Southern District of New York
            500 Pearl Street
            New York, New York 10007

                      Re:      Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et al.
                               Civ. Action No.: 16-cv-09517-LAK-KHP

            Dear Magistrate Parker:

                    As you know, we represent the Eber Defendants in the above-referenced matter. During
            the December 19,2018 Scheduling Conference, the Court granted the Eber Defendants the
            opportunity to file a sur-reply relating to plaintiffs' motion for permission to file a Third Amended
            Complaint by January 4,2019 if they deemed it necessary. The Eber Defendants believe that the
            filings to date provide the Court with sufficient information to render a decision on plaintiffs'
            motion. Accordingly, the Eber Defendants will refrain from burdening the Court with a sur-reply
            memorandum of law.

                      However, we would note that one of the primary arguments that plaintiffs make in their
             reply papers is that many of the time-barred or otherwise futile claims in the proposed Third
             Amended Complaint highlighted by the Eber Defendants are already in the Second Amended
             Complaint. To the extent plaintiffs are alleging that the Eber Defendants have waived any such
             defenses with respect to those claims, such an allegation is incorrect. The Eber Defendants have
             always intended to pursue such defenses via affirmative defenses, summary judgment or
             otherwise. They were raised in opposition to plaintiffs' present motion because they highlight the
             futility of many of the claims made by plaintiffs in the proposed Third Amended Complaint - as
             well as in previous iterations of the Complaint.

                      Thank you for your attention to this matter.




                                                                        v
             PFK:ar

             cc       Brian Brook, Esq. (via ECn
                      Roberl Calihan, Esq. (via ECD
                      Colin D. Ramsey, Esq. (via ECF)

300 Bausch & Lomb Place, Rochester, NY'14604       www. underbergkessler.com         Additional Offices
         585-258-2800 prone 585-258-2821 rax                                         Buffalo, Canandaigua and Geneseo, NY
